Citation Nr: 0611544	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, has jurisdiction over the veteran's 
claims folder.

The record reflects that service connection was previously 
denied for a blood disorder in a final July 1948 rating 
decision.  A subsequent March 2004 Board decision found that 
new and material evidence had not been received to reopen the 
claim of service connection for a blood disorder.  However, 
the Board noted that the veteran had indicated at an August 
2003 hearing that he was seeking service connection for 
hypertension as a result of being given antisyphilitic shots 
while in the service.  The Board found that this was a 
separate and distinct issue from the previously denied blood 
disorder claim, and that while a September 2003 Supplemental 
Statement of the Case (SSOC) adjudicated the issue on appeal 
as "service connection for a blood disorder to include 
hypertension" VA regulations provided that an SSOC may not 
be used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case (SOC).  See 38 C.F.R. § 19.31(a).  
Accordingly, the Board remanded the hypertension claim for 
initial adjudication and the issuance of a rating decision.  
Following the Board's March 2004 remand directives, an 
October 2004 rating decision by the Appeals Management Center 
(AMC) in Washington, D.C., denied service connection for 
hypertension, and the veteran subsequently perfected an 
appeal on this issue.

The veteran provided testimony regarding his hypertension 
claim at a videoconference hearing before the undersigned 
Veterans Law Judge in February 2006, a transcript of which is 
of record.

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's hypertension was not diagnosed while on 
active duty or within the first post-service year.

3.  The veteran's current hypertension is not directly 
related to his period of active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the AMC provided the 
veteran with notification by correspondence dated in March 
2004, which was clearly prior to the October 2004 rating 
decision which is the subject of this case.  This 
correspondence addressed the requirements for a grant of 
service connection, informed the veteran of the evidence 
necessary to substantiate his claims, informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated that he should 
advise VA of or submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, there 
does not appear to be any allegation by or on behalf of the 
veteran that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  In 
fact, he has actively participated in the processing of his 
claim, including submitting statements and medical evidence, 
as well as providing testimony at the February 2006 hearing.  

The Board acknowledges that the Court held in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Although the record does not reflect that the veteran was 
notified of the potential disability rating(s) and/or 
effective date(s) which may be assigned for his claimed 
hypertension, for the reasons stated below the Board has 
concluded that the preponderance of the evidence is against 
the establishment of service connection for this disability.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Granted, the veteran identified private 
medical treatment at his February 2006 Board hearing, and the 
record was held open for 60 days in order for him to obtain 
these records.  However, in a statement received later that 
month he reported that these efforts were unsuccessful, and 
indicated that these records were unavailable.  VA has no 
obligation to seek evidence which the veteran acknowledges 
does not exist.  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  Nothing in the record indicates the veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at a Board hearing in February 2006.  Moreover, a 
VA medical opinion was promulgated in September 2003 
regarding the etiology of his hypertension based upon review 
of his claims folder.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with both the March 2004 correspondence, and 
the March 2005 SOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  Accordingly, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition, service connection may also be established for 
certain chronic diseases, including hypertension, which 
manifests to a degree of 10 percent within one year from the 
date of termination of such service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

As indicated in the Introduction, the veteran essentially 
contends, to include at his February 2006 Board hearing, that 
he developed hypertension from antisyphilitic shots while in 
the service.  He maintains that he had no problems prior to 
service, and has been a regular blood donor to the Red Cross.  
Further, he indicated that he received treatment from a 
private clinician shortly after his separation from service 
who diagnosed him with hypertension.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  Thus, while he 
is competent as a lay person to describe visible 
symptomatology, he is not competent to provide a medical 
diagnosis of any disability nor a competent medical opinion 
linking a current disability to service.

The Board notes that a thorough review of the service medical 
records does not indicate that the veteran was diagnosed with 
hypertension while on active duty.  Moreover, he did not have 
blood pressure readings indicating high blood pressure to a 
compensable degree of at least 10 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (A 10 percent rating is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control).  For example, 
his blood pressure was noted as 120/82 (systolic/diastolic) 
on his March 1943 induction examination, 124/70 in records 
dated in October 1943, and 130/80 on his December 1945 
discharge examination.

In addition, there are no medical records on file which 
document the veteran' blood pressure during his first post-
service year.  As such, there is no basis to establish 
service connection pursuant to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).  The Board acknowledges that 
the veteran reported that he was treated by a private 
clinician for hypertension shortly after his separation from 
service.  However, the Court has held that a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, this testimony is not entitled to probative 
value in the instant case.  As detailed above, efforts to 
obtain these records have been unsuccessful, and the veteran 
has indicated they no longer exist.  Further, the first post-
service diagnosis of hypertension in the record appears to be 
in January 1991, which is approximately 45 years after his 
period of active duty.  

The Court has indicated that the absence of competent medical 
findings of the claimed disability for many years after 
active service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  There is 
also no competent medical evidence which directly relates the 
veteran's hypertension to any incident of active service.

The Board acknowledges that service medical records dated in 
April 1943 indicate the veteran was diagnosed with "New" 
syphilis, tertiary (late latent) manifested by history of 
chancre in 1927 of anti-syphilitic therapy.  Further, the 
post-service medical evidence does contain findings of 
hypertension.  Accordingly, a VA medical opinion was 
promulgated in September 2003 to address the veteran's 
contentions regarding the etiology of his hypertension.  The 
clinician who promulgated this opinion noted that he had 
reviewed the two volumes of the veteran's claims folder, and 
summarized relevant findings therein.  In pertinent part, the 
clinician noted that the service medical records indicated 
the veteran had tertiary syphilis prior to the military, and 
that this was evaluated on induction.  However, the clinician 
could find no entries as to whether or where the veteran was 
treated for his syphilis.  Therefore, the clinician stated 
that it did not appear that the veteran's treatment in 
service with antisyphilis therapy resulted in any claimed 
condition of high blood pressure.  Moreover, the clinician 
stated that it was well-known that the current standard of 
treatment for syphilis, which had been long-standing, was 
high dose penicillin therapy, and that this specific 
treatment certainly did not cause high blood pressure as 
there was no relationship between syphilis therapy and high 
blood pressure.  The clinician also stated that the cause of 
the veteran's hypertension was essential hypertension.

In summary, there is no competent medical evidence of record 
documenting the veteran's hypertension until many years after 
his separation from service, and the only competent medical 
evidence to address the etiology of his current hypertension 
has determined that it is not related to active service.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the claim, and, as such, it must 
be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


